Petitions for *794writs of certiorari to the Circuit Court of Appeals for the Seventh Circuit denied.
Mrs. Helen W. Munsert and Mr. Luther M. Walter for the Chicago & North Western Railway Co.; Mr. Meyer Abrams for Louis Susman et al.; Messrs. John B. Marsh and Edward E. Watts, Jr., for the City Bank Farmers Trust Co., Trustee; Messrs. Harold C. McCollom and Orrin G. Judd for the Irving Trust Co., Successor Trustee; Mr. Harry N. Wyatt for the Protective Committee for Holders of Common Stock; and Messrs. John M. MacGregor and Harry I. Allen for the Protective Committee for Holders of Preferred Stock, et al., — petitioners. Solicitor General Fahy and Messrs. James L. Homire and Emmet McCaffery for the Reconstruction Finance Corporation; Messrs. Kenneth F. Burgess, Douglas F. Smith, Fred N. Oliver, and Willard P. Scott for Mutual Savings Bank Group et al.; Messrs. William A. W. Stewart and William B. Hale for the United States Trust Co., Trustee; Messrs. Edward K. Hanlon and Ernest S.-Ballard for the New York Trust Co., Trustee; Mr. Leonard D. Adkins for George W. Bovenizer et al.; Messrs. Edwin S. S. Sunder-land, Thomas O’G. FitzGibbon, and Henry F. Tenney for the Guaranty Trust Co., Trustee; and Mr. Alfred H. Phillips for the Chemical Bank & Trust Co., Successor Trustee,— respondents.
Mr. Justice Rutledge took no part in the consideration or decision of these applications.